Citation Nr: 0809564	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for mitochondrial myopathy.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 22, 1967, to 
October 11, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's muscle disability was noted upon his entry 
into active duty service.   

3.  The competent medical evidence fails to show that the 
veteran's preexisting muscle disability increased in severity 
during service beyond its natural progression.
 

CONCLUSION OF LAW

Mitochondrial myopathy was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in July 2004, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claim.
 
Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and private medical records from Dr. D.B. and 
Dr. A.D. VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal. 

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  McLendon, 20 Vet. App. 79, 82 (2006).  

Here, the veteran was not provided with an examination for 
his claim, but the Board finds that there is sufficient 
competent medical evidence of record to decide the claim.  
The medical evidence, described more fully below, consists of 
service medical records and numerous post-service medical 
records describing the veteran's current condition and its 
history.  These documents adequately support the Board's 
findings.  No further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria and Analysis

The veteran, through counsel, asserted in an informal claim 
dated of December 2003 that his chronic muscle disability, 
diagnosed as mitochondrial myopathy, was permanently 
aggravated by his active military service.  Therefore, the 
veteran contended, he is entitled to service connection on a 
presumptive basis pursuant to 38 U.S.C. § 105(a).  The Board 
disagrees.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for (1) defects, 
infirmities, or disorders noted at that time or (2) where 
clear and unmistakable evidence demonstrates that the 
disability or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability" [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  Wagner v. Wagner, 
370 F.3d 1089, 1096 (2004).  
 
A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2007).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the baseline against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991) (holding that 
veteran's condition did not increase in service where 
symptoms described in medical reports prior to service were 
strikingly similar to symptoms described in service medical 
records).

An injury or disease incurred during active service will be 
deemed to have been incurred in the line of duty and not the 
result of the veteran's own misconduct when the person on 
whose account benefits are claimed was, at the time the 
injury was suffered or disease contracted, in active service, 
whether on active duty or authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a) (West 2002).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

The pertinent medical evidence in this case includes the 
veteran's service medical records; records of treatment from 
University of Colorado Medical Center, dated in November 1969 
to May 1975; records from the Social Security Administration; 
and records and letters from Dr. D.B. and Dr. A.D.  Upon 
reviewing this evidence, the Board finds that there is no 
basis for entitlement to service connection for mitochondrial 
myopathy on any basis.  

First, the Board considers whether the claimed disability was 
"noted" upon his entry into active duty service as 
contemplated by 38 U.S.C. § 1111.  In a report of medical 
history prepared in conjunction with his enlistment 
examination, dated in February 1967, the veteran disclosed a 
history of shortness of breath, palpitation or pounding 
heart, and "muscular dystrophy" since age seven.  The 
veteran was referred to the metabolic clinic to ascertain his 
eligibility into active duty service in light of these 
disclosures.  

In a metabolic clinic consultation, dated in February 1967, 
the examining physician reported that the veteran had a 
history of bilateral lower extremity weakness since 1956.  
According to the consultation report, the veteran had an 
onset of lower extremity muscle weakness in 1956 with no 
associated pain.  The weakness persisted through 1960 and 
eventually cleared.  On physical examination the physician 
detected equivocal loss of muscle bulk in the calves with 
"minimal" decreased strength.  The examining physician 
concluded that the veteran did not have muscular dystrophy 
and never did have muscular dystrophy.  Instead, the 
physician reported, the veteran probably had poliomyelitis, a 
Guillain Barre, polymyositis, or polyneuritis.  The physician 
cleared the veteran for enlistment.  

The enlistment physical examination report revealed that the 
veteran was ultimately found qualified for active duty, 
apparently after having been cleared by the physician in the 
metabolic clinic.  The examiner who prepared the enlistment 
examination report checked "normal" under physical 
evaluation of the lower extremities.  That examiner also 
referenced the metabolic consultation and assigned a P-1 
profile-indicating the highest level of fitness-for the 
veteran's physical condition.  Although the veteran was 
ultimately cleared for duty, the metabolic consultation and 
examination report referring to that consultation provide 
incontrovertible proof that a muscle disability was "noted" 
at enlistment.  Hence, the presumption of soundness does not 
apply.   

It is true the enlistment examination process began on or 
about February 2, 1967, and the veteran's active service 
commenced more than four months later on June 22, 1967.  This 
examination expressly found actual muscular abnormality 
albeit minimal in nature.  The consultation report of 
February 10, 1967, described decreased calf muscle strength 
and quadriceps weakness.  These entries are plainly fairly 
characterized as defects or infirmities within the meaning of 
38 U.S.C.A. § 1111.  Moreover, their notation was at the time 
of examination and necessarily of record at acceptance and 
enrollment.   

The Board now considers whether the veteran's preexisting 
muscle disability was aggravated in service.  According to a 
Medical Board Report, dated in September 1967, the veteran 
was given a trial of duty in July 1967 because he was having 
difficulty with physical training.  The veteran's service 
medical records showed that the veteran subsequently failed 
physical training tests.  The veteran was ultimately found 
unfit for duty because of the lower extremity muscle disease 
that had been noted during his initial screening.  As shown 
in the Medical Board Report, the board concluded that the 
veteran was unfit for duty by reason of physical disability 
and that the disability was neither incurred in nor 
aggravated by a period of active military service.  

Accompanying the Medical Board Report was a document entitled 
Certificate Relative to a Full and Fair Hearing Before a 
Physical Evaluation Board, dated in September 1967.  In that 
document, the veteran certified that the medical board he had 
appeared before had found that he had muscle weakness, which 
the Board considered as not incurred or aggravated by active 
service.  The veteran also certified that he had been 
explained of his right to a hearing, that he did not demand 
such a hearing, and that he understood that not demanding a 
hearing would result in his discharge without "disability 
retirement pay or severance pay and without any compensation 
whatsoever."  The certificate included the veteran's 
signature and the signature of four witnesses.  

Post-service medical records showed that the veteran's muscle 
disability was ultimately diagnosed as mitochondrial 
myopathy.  Among the post-service medical records were 
records from University of Colorado Medical Center showing 
that the veteran underwent a muscle biopsy in November 1969.  
The results of that biopsy showed an increased number of 
ragged red fibers.  Subsequent letters and medical records, 
such as letters from Dr. A.D. and from Dr. D.B., dated in 
December 2002 and November 2002 respectively, revealed that 
the November 1969 biopsy confirmed the mitochondrial 
myopathy.

These letters, together with all of the other medical 
evidence, clearly and unmistakably show that the preexisting 
disability, ultimately diagnosed as mitochondrial myopathy, 
was not aggravated during his active duty service.  In the 
letter from Dr. A.D., dated in December 2002, the doctor 
explained that he had treated the veteran for biopsy-proven 
mitochondrial myopathy, which had been diagnosed in 1969 at 
the University of Colorado Medical Center.  Dr. A.D. 
explained that the veteran's symptoms of fatigue and weakness 
began in 1957 and that the veteran was discharged from the 
Marine Corps because of this weakness.  Dr. A.D. explained 
that this was a progressive condition and that the veteran 
was clearly suffering from it when he was discharged from the 
military in 1967.   

In a letter dated in November 2002, Dr. D.B. explained that 
the veteran was a patient of his who had been known to him 
for ten years.  Dr. D.B. stated that it was during that time 
that they discovered that the veteran's longstanding muscle 
weakness was caused by mitochondrial myopathy.  This disease, 
the doctor explained, was a slowly progressive disease that 
the veteran was suffering from at the time of his dismissal 
from military service.   
 
The letters from Dr. A.D. and Dr. D.B. provide no support for 
the veteran's claim.  These letters only establish that the 
veteran had the disease when he was discharged.  They do not 
indicate that the disease was aggravated during service.  
Both doctors' references to the disease's progressive nature 
weigh against finding that there was any increase in the 
disability during service beyond the disease's natural 
progression.  38 C.F.R. § 3.306(a) (2007).  
 
The evidence also included records from the Social Security 
Administration (SSA), showing that the veteran was found to 
be disabled in August 1997.  According to a Disability 
Determination and Transmittal of that date, SSA found the 
veteran to be disabled from his mitochondrial myopathy as of 
March 1997.  Included among the SSA records were numerous 
letters and consultations from physicians.  While these 
doctors confirmed the veteran's mitochondrial myopathy 
diagnosis and disabled status, none provided any basis to 
conclude that the veteran's disability was aggravated in 
service.  Instead, each doctor indicated that the veteran's 
disease began during his childhood and progressed slowly over 
the years.  For example, in a March 1997 letter from Dr. 
R.N.S., Endocrinology, Metabolism, and Genetics, the doctor 
stated that mitochondrial diseases were slowly progressive.  
Another letter, dated in July 1997 and signed by Dr. J.P. and 
Dr. C.M., confirmed that the progressive nature of the 
veteran's disability.  In that letter, the physicians noted 
the veteran's history of the disease since the age of seven.  
Although the doctors noted a diagnosis of muscular dystrophy 
in 1969, neither doctor referred to the veteran's service or 
any flare-ups of the disease during his service period.  

Although the service medical records indicate that the 
veteran had been asymptomatic for several years prior to his 
induction into service, the medical evidence does not support 
a finding that the symptoms in service were nothing more than 
a temporary flare-up.  Hunt, 1 Vet. App. at 297.  The 
evidence overwhelmingly reveals that the veteran's disability 
is progressive in nature.  
  
The contentions regarding section 105(a) are without merit.  
The veteran relies on Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004) in support of his claim.  In Shedden, the 
Court held that "section 105(a) creates a presumption of 
service connection, that is, that a disability first 
manifested or aggravated during active duty is deemed to be 
service-connected, unless such injury or disease was a result 
of the person's own willful misconduct or abuse or alcohol or 
drugs."  Id. at 1166.  Here, section 105(a) does not apply 
because, for reasons explained above, the veteran's muscle 
disability was neither first manifested nor aggravated during 
active duty.  Thus, the veteran's disability cannot be 
presumed service-connected pursuant to that statute.    

ORDER

Service connection for mitochondrial myopathy is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


